                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                      No. 5:21-CV-00041

  OMILURE FEW,

               Plaintiff

  v.                                                         NOTICE OF REMOVAL

  OUTBACK STEAKHOUSE OF FLORIDA,
  LLC,

               Defendant.


       Defendant Outback Steakhouse of Florida, LLC files this Notice of Removal pursuant to

28 U.S.C. §§ 1441 and 1446. Defendant states the following in support of its removal:

       1.      Plaintiff commenced this action on December 11, 2020 against Defendant in the

Johnston County Superior Court, State of North Carolina, by filing a Complaint styled Omilure

Few v. Outback Steakhouse of Florida, LLC, File No. 20 CvS 3792 (the “State Court Action”).

       2.      Plaintiff served Defendant with the Summons and Complaint on December 30,

2020 by certified mail through its registered agent, Corporate Creations Network, Inc.

       3.      Defendant files this Notice of Removal within thirty (30) days from service of

process of the Summons and Complaint which sets forth claims for relief upon which this

proceeding is based, pursuant to 28 U.S.C. § 1441 and 1446(b)(1).

       4.      All process, pleadings, and orders filed in the State Court action, which were

served on Defendant are attached as Exhibits A and B.




            Case 5:21-cv-00041-M Document 1 Filed 01/28/21 Page 1 of 4
        5.      Defendant has not yet filed an answer or other responsive pleading in the State

Court Action. In filing this Notice of Removal, Defendant does not waive any defense or

counterclaim it may have.

        6.      Upon information and belief, Plaintiff is a citizen and resident of Johnston County,

North Carolina.

        7.      Defendant is a Florida limited liability company with its principal place of

business in Florida.

        8.      Plaintiff is asserting claims for negligence and negligent hiring, training, and

supervision of employees related to an alleged slip and fall accident in a restaurant. Plaintiff

alleges in her Complaint that she “suffered serious, painful, and debilitating bodily injuries . . .

which continue to cause Plaintiff a substantial amount of physical pain and mental suffering,” as

well as lost wages and lost earning capacity. Upon information and belief, Plaintiff’s alleged

damages are in excess of $75,000.00.

        9.      The District Courts of the United States have original jurisdiction of this action

pursuant to 28 U.S.C. § 1332. There is complete diversity of citizenship between Plaintiff and

Defendant and the amount in controversy exceeds $75,000.00, exclusive of interest and costs.

        10.     Service of this Notice of Removal is being made on the Plaintiff as shown by the

attached certificate of service.

        11.     As required by 28 U.S.C. § 1446(d), promptly after filing this Notice of Removal,

Defendant will serve Plaintiff and file with the Johnston County Superior Court a Notice of

Filing of Notice of Removal.

        WHEREFORE, Defendant prays that this action be removed to this Court for all further

proceedings, as though this action had originally been instituted in this Court. Defendant further



                                                 2

              Case 5:21-cv-00041-M Document 1 Filed 01/28/21 Page 2 of 4
requests that this Court assume jurisdiction over this action and proceed to a final determination

thereof and that there be a trial by jury of all issues so triable.

        This the 28th day of January, 2021.

                                        /s/ Christopher A. Page
                                        CHRISTOPHER A. PAGE
                                        N.C. State Bar No. 19600
                                        MATTHEW C. BURKE
                                        YOUNG MOORE AND HENDERSON, P.A.
                                        N.C. State Bar No. 52053
                                        Post Office Box 31627
                                        Raleigh, North Carolina 27622
                                        Telephone: (919) 782-6860
                                        Facsimile: (919) 782-6753
                                        E-mail: chris.page@youngmoorelaw.com
                                        Email: matthew.burke@youngmoorelaw.com
                                        Counsel for Defendant




                                                    3

            Case 5:21-cv-00041-M Document 1 Filed 01/28/21 Page 3 of 4
                                CERTIFICATE OF SERVICE

       I hereby certify that I electronically filed the foregoing with the Clerk of the Court using
the CM/ECF system and served counsel for Plaintiff by U.S. Mail at the adress indicated below.

                                    Thomas D. Kandler, II
                                        P.O. Box 483
                                  Greenville, NC 27835-0483
                                     Ricci Law Firm, P.A.
                                     Counsel for Plaintiff

       This the 28th day of January, 2021.

                                     /s/ Christopher A. Page
                                     CHRISTOPHER A. PAGE
                                     N.C. State Bar No. 19600
                                     MATTHEW C. BURKE
                                     YOUNG MOORE AND HENDERSON, P.A.
                                     N.C. State Bar No. 52053
                                     Post Office Box 31627
                                     Raleigh, North Carolina 27622
                                     Telephone: (919) 782-6860
                                     Facsimile: (919) 782-6753
                                     E-mail: chris.page@youngmoorelaw.com
                                     Email: matthew.burke@youngmoorelaw.com
                                     Counsel for Defendant




                                                4

           Case 5:21-cv-00041-M Document 1 Filed 01/28/21 Page 4 of 4
